DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 2016/0349865) in view of Zimmerman (US 10,025,404)
Regarding claim 1, Arai discloses an electronic pen comprising: 
a core body (see 7, fig. 11) including a tip portion (7C, fig. 11) having a, and  a core rod extending from the tip portion in an axis direction of the core body (see fig. 11),
wherein, the tip portion includes a tapered side surface that is tapered toward the tip (see 7 and 7a in fig. 11), a fitting section (S in fig. 11) extending in the axis direction of the core body and a recessed section (6d, fig. 11) that is recessed toward a side of 5the core body that includes the tip from a side of the core body that is opposite to the side of the core body that includes the tip (fig. 11), 
the core rod passes through a center axis of the recessed section (fig. 11); and 
the tip portion and the core rod are integrally from a same material (see 7, fig. 11); and
a tubular casing (2, fig. 3 and fig. 11) in which a pen-pressure detector (4, fig. 3B) is installed, the core body 10being attached to the tubular casing in an axially movable manner such that the core rod of the core body is pressable against the pen-pressure detector (para. 35), and the tubular casing having a surface that is adjacent to an inner or outer surface of the recessed section of the core body (fig. 3B; wherein the inner side of casing 2 is adjacent to the outer surface of core 7).
Aria fails to disclose wherein the fitting is tubular.
Zimmerman discloses wherein a tubular fitting section (656, fig. 6F) extending in the axis direction.
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Zimmerman in the device of Aria. The motivation for doing so would have been to provide the ability attachable and detachable pen tip and core (fig. 6F and fig. 7). Ultimately to easily exchange pen tips due to wear or preference  
Regarding claim 2, Zimmerman discloses wherein:, 
the casing includes a tubular portion having an opening (see fig. 7) formed at an end thereof, and 
the core body is attached to the casing by fitting an inner wall surface of the tubular portion of the casing to an outer wall surface of the fitting section of the core 20body (see fig. 7).  
Regarding claim 3, Zimmerman discloses wherein: in a state in which the core body is attached to the casing, the outer wall surface of the fitting section of the core body and the inner wall surface of the tubular portion of the casing are parallel (see fig. 7 wherein edges align).  
Regarding claim 9, Arai discloses wherein: the core body is formed from a resin (para. 33-34).  
Regarding claim 10, Arai discloses wherein:  10different materials are used for the tip portion and the core rod (para. 33-34).  
Regarding claim 11, Arai discloses wherein: at least the tip portion of the core body is formed from an elastomer material (para. 33).  
Regarding claim 12, Arai discloses further comprising:  15a resonance circuit (para. 54-55), wherein, in operation: a signal from an electromagnetic induction exchange type position detection sensor is received through the resonance circuit, and the signal received through the resonance circuit is used to transmit a signal to the electromagnetic induction exchange type position detection sensor through the 
Regarding claim 13, Arai discloses wherein: the electronic pen is of a capacitive coupling type (para. 58, 46 and fig. 10A, the core body is formed from a conductive material, 35an oscillation circuit (40d, fig. 10B) is provided, and in operation, a signal from the oscillation circuit is transmitted through the core body, and information is inputted through a position detection sensor of the capacitive coupling type (para. 77-78).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Zimmerman in further view Shekhel (US 6,204,457).
Regarding claim 4, Zimmerman discloses the casing includes a tubular portion having an opening (see opening between both sides of the case in fig. 7) formed at an end 5thereof.
Arai fails to disclose wherein the outer wall of the tubular casing overlaps the inner wall of the core body.

When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Shekhel in the device of Arai. The motivation for doing so would have been to provide the ability have a removable core which is replaceable (see fig. 3B; wherein a removable interlocking structure is disclosed).
Regarding claim 5, Shekhel discloses wherein: in a state in which the core body is attached to the casing, the inner wall 10surface of the fitting section of the core body and the outer wall surface of the tubular portion of the casing are parallel (see fig. 3B).  
Regarding claim 6, Arai fails to disclose groove formed between the outer tubular portion and the inner tubular portion.
Shekhel discloses 15an outer tubular portion (top of upper 19, fig. 3) and an inner tubular portion (top of lower 19, fig. 3) are formed, at an end side of the casing, so as to be concentric about an axis with a predetermined distance therebetween in a direction intersecting the axis, and the casing has a fitting groove (19A, fig. 3) formed between the outer tubular portion and the inner tubular portion, and the core body is attached to the casing by fitting the fitting section of the 20core body into the fitting groove of the casing (see fig. 3).  

Regarding claim 7, Shekhel discloses wherein: in a state in which the core body is attached to the casing, the fitting section of the core body and the fitting groove of the casing are parallel to the axis (see fig. 3).  
Regarding claim 8, Arai discloses wherein: 
a ferrite core (8, fig. 4) having a through hole through which the core rod (3, fig. 4) of the core body passes; and 
5in a state in which the core body is attached to the casing, the end of the ferrite core is positioned in the recessed section of the tip portion of the core body (see fig. 4).
Arai fails to disclose such that an end of the ferrite core is projected from an opening in an end of the casing.
Shekhel discloses is provided in the casing such that an end of the ferrite core is projected from an opening in an end of the casing (see core 11 in fig. 3; wherein the core extends through the opening of the case).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Shekhel in the device of Arai. The motivation for doing so would have been to provide the ability have a removable core which is replaceable through the .
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628